Citation Nr: 1500544	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hip fracture.

2.  Entitlement to service connection for left lower extremity numbness and tingling secondary to service-connected residuals of a left hip fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2007 to December 2007.  The Veteran had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 Appellant's Brief, the Veteran's representative asserts that the Veteran's left hip disability has worsened since the last VA examination that addressed the left hip disability in March 2012.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Regarding the left lower extremity numbness and tingling, the Board notes that the Veteran was afforded two VA examinations, one in August 2010 and the other in March 2012.  The August 2010 VA examiner, who provided a peripheral nerves examination, indicated that no records were available for review and concluded that there was no convincing evidence of lumbar radiculopathy, localized entrapment, or peripheral neuropathy.  The March 2012 VA examiner indicated that the Veteran's service treatment records (STRs) were reviewed and stated in the neurological section of the examination report that peripheral nerve involvement was not evident during the examination.

However, review of the Veteran's STRs reveals two medical records that are relevant to the issue of whether that the Veteran has a disability relating to numbness and tingling of the lower extremity that may be secondary to the service-connected left hip disability.  An October 2009 private treatment record from Dr. Gary Meek at Meek Chiropractic shows that the Veteran complained of numbness in the left great toe that had gone away and two incidents of such numbness in the past few weeks.  Dr. Meek diagnosed the Veteran with sciatica.  Additionally, Army National Guard STRs from September 2011 indicate that the Veteran complained of tingling/numbness primarily in the left big toe with the onset following hip injury.  The treatment provider reported that the Veteran had tingling and numbness in the left foot that were sequelae of hip injury.

The Board notes that although the March 2012 VA examiner indicated that the Veteran's STRs were reviewed, neither VA examiner indicated addressed the significance, if any, of the October 2009 and September 2011 records.  It is unclear to the Board whether these records were considered by the VA examiners.  This is particularly problematic in light of the Veteran's April 2012 statement in which she alleges the August 2010 VA examiner did not adequately examine her.  As such, the Board finds it necessary to afford the Veteran another VA examination on remand to specifically consider the medical records indicating a diagnosis of sciatica and tingling and numbness in the left foot as sequelae of hip injury and for clarification of whether the Veteran has a diagnosis relating to numbness/tingling in the left lower extremity.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In the April 2012 statement, the Veteran also indicated that she has continued medical treatment since the initial VA examination in August 2010.  As it does not appear that these records are currently associated with the claims file, they should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a left hip condition or numbness/tingling in the left lower extremity.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Schedule the Veteran for a VA examination.

a. The examiner should describe the severity of the Veteran's service-connected residuals of a left hip fracture.  All pertinent symptomatology and findings of the Veteran's service-connected left hip disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. The examiner should provide the reasoning for the conclusions reached.

b. The examiner must review the Veteran's claims file and must indicate such review in the examination report, to include consideration of the medical records indicating a diagnosis of sciatica (October 2009) and tingling and numbness in the left foot as sequelae of hip injury (September 2011).  

c. The examiner should clarify whether the Veteran has current diagnosis relating to numbness and tingling in the left lower extremity and, if so, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service OR caused OR aggravated by the Veteran's service-connected left hip disability.  

d. The examiner MUST address all three theories of entitlement:  direct service connection and secondary service connection based on causation and aggravation.  

e. If the examiner finds that there is a disability manifested by numbness and tingling of the left lower extremity and this disability was aggravated by the Veteran's service-connected left hip disability, then the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected left hip disability.  

f. The examiner should provide the reasoning for the conclusions reached.

3.  Finally, the claims should be readjudicated.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




